DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 9 September 2020 has been entered. Claim(s) 1-10 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Regarding Independent Claim 1, the limitation “the guide plate is formed of a single straight plate without being bent” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Claims 2-10 depend from Claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (U.S. Pre-grant Publication 2012/0291451), hereinafter Moehrle, in view of Hoch (U.S. Patent No. 4,150,732), hereinafter Hoch.

Regarding Independent Claim 1 and Claims 2, 10, Moehrle discloses a combustor (24 and 26) comprising: 
an injection device (24) configured to inject an oxidizing agent and fuel (Paragraph 0014 – the injection device, 24, directs the fuel and air/oxidizer mixture to the combustion chamber, 26) from an injecting surface (Figure 2 – Paragraph 0014 – the fuel/air mixture is injected through the plate, 54, and therefore injected form the injected surface of the plate, 54); 
a combustion chamber (26) configured to generate combustion gas by burning the oxidizing agent and the fuel injected from the injection device (Paragraph 0013, Lines 18-19 – the mixture of fuel and air/oxidizing agent is combusted in the combustion chamber to form a combustion gas, 38).
Moehrle does not teach (Claim 1) a resonator communicatively connected with the combustion chamber via a communication passage; and 
a perforated plate provided in the communication passage,
wherein the resonator is a space portion defined by a frame; 
the communication passage is a space defined by a flat part of the frame and a guide plate that is separated from a flat part of the frame at a fixed distance and that is parallel to the flat part of the frame; and 
the guide plate is formed of a single straight plate without being bent; 
(Claim 2) wherein the perforated plate faces the combustion chamber on a side of the combustion chamber in the communication passage; 
(Claim 10
However, Hoch teaches resonators for combustors (Column 1, Lines 7-19 – the resonators are used for combustion chambers) (Claim 1)wherein the resonator is communicatively connected with the combustion chamber (Column 2, Lines 33-37 and 53-56 and 65 – Column 3, Lines 15 – the resonator, as shown in Figures 1-5 which is part of a plurality of resonators as the volume can be partitioned into a plurality of resonators, communicates with the central flow of the combustion chamber) via a communication passage (Figure 3 – Column 2, Lines 33-37 – the passage, 5f, communicates with the gas flow in the combustion chamber); and 
a perforated plate (Figure 1, Element 8 – Column 3, Lines 20-25 – the perforated plate, 8, is provided in the communication passage) provided in the communication passage (Figure 1, Element 8 – Column 2, Lines 33-37 and Column 3, Lines 20-25 – the perforated plate is provided in the communication passage),
wherein the resonator is a space portion (Figure 3 – the space, 4f, forms the volume of the resonator) defined by a frame (Figure 3 – the space portion, 4f, is defined by a frame, 2f, 1, and two adjacent 3fs); 
the communication passage is a space (5f) defined by a flat part of the frame (3f) and a guide plate (Figure 3 – the communication passage, 5f, is defined by the flat portion of the frame, 3f, and a guide plate, 6f) that is separated from the flat part of the frame at a fixed distance (Figure 3 – the guide plate, 6f, is separated from the flat part of the frame at a fixed distance to form the communication passage, 5f) and that is parallel to the flat part of the frame (Figure 3 – the guide plate, 6f, is parallel to the flat part of the frame, 3f);
Figure 3- Column 3, Lines 48-53 – the guide plate, 6f, is a single straight plate); 
and (Claim 2) wherein the perforated plate faces the combustion chamber (Figure 1 – Column 2, Lines 38-41 – the perforated plate, 8, faces towards the central channel in which the flow, F, flows, which is a combustion chamber) on a side of the combustion chamber in the communication passage (Figure 1 – Column 2, Lines 38-41 – the resonator and thus the perforated plate, within the communication passage is on a side of the combustion chamber), and (Claim 10) wherein the guide plate is perpendicular to the perforated plate (Figure 1 – the perforated plate, 8, is across the communication passage, 5, and therefore the guide plate, 6f, which is perpendicular to the opening of the passage, 5f, is perpendicular to the perforated plate, 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moehrle to include (Claim 1) a resonator communicatively connected with the combustion chamber via a communication passage; and a perforated plate provided in the communication passage, wherein the resonator is a space portion defined by a frame; the communication passage is a space defined by a flat part of the frame and a guide plate that is separated from a flat part of the frame at a fixed distance and that is parallel to the flat part of the frame, and the guide plate is formed of a single straight plate without being bent (Claim 2) the perforated plate facing the combustion chamber on a side of the combustion chamber in the communication passage (Claim 10) wherein the guide plate is perpendicular to the perforated plate, as suggested and taught by Hoch, in order to absorb a portion of the acoustical energy in a given Hoch – Column 1, Lines 13-14) thereby improving combustion efficiency within the combustion chamber.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Hoch as applied to claim 2 above, and further in view of Johnson (U.S. Pre-grant Publication 2011/0138812), hereinafter Johnson.

Regarding Claim 3, Moehrle in view of Hoch teach the invention as claimed and discussed above.
Moehrle in view of Hoch further teach wherein the resonator are divided into a plurality of resonators (Hoch – Figure 1 – Column 2, Line 65 – Column 3, Line 15 – the volume is partitioned, 7, into different resonators) and the perforated plate is one of a plurality of perforated plates respectively provided in the communication passages of the resonators (Column 3, Lines 20-25 – the perforated plate/strip is a plurality of perforated plates/strips as indicated by “strips”).
Moehrle in view of Hoch as discussed above do not teach wherein the plurality of resonators spaced apart at predetermined intervals in a circumferential direction.
However, Johnson teaches a combustor (Figure 1 – Paragraph 0039, Lines 1-2 – the system is used with a combustor) with a plurality of resonators (Figure 1 – a plurality of resonators, 30, are shown) wherein the plurality of resonators are spaced apart at predetermined intervals in a circumferential direction (Figure 1 – a plurality of resonators are shown that are spaced apart a predetermined intervals in the circumferential direction
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moehrle in view of Hoch to include the plurality of resonators spaced apart at predetermined intervals in a circumferential direction, as taught by Johnson, in order to provide an enhanced acoustic damping response in the circumferential direction and achieve a more uniform acoustic coverage (Johnson – Paragraph 0059, Lines 10-15).

Regarding Claim 4, Moehrle in view of Hoch and Johnson teach the invention as claimed and discussed above but do not teach wherein the perforated plates have different aperture ratios.
However, Johnson teaches the resonators have a perforated plate (54) wherein the perforated plates have different aperture ratios (Paragraph 0046 – each resonator can have a different number of holes, 58, and therefore have a different aperture ratio of the perforated plate).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the perforated plates having different aperture ratios, as taught by Johnson, into the device of Moehrle in view of Hoch and Johnson in order to tune the resonators to a specific frequency and provide the desired acoustic performance (Johnson – Paragraph 0046).

Regarding Claims 5 and 9, Moehrle in view of Hoch and Johnson teach the invention as claimed and discussed above but do not explicitly teach wherein the resonators have a same external shape and different volumes.
However, Johnson teaches wherein the plurality of the resonators have a same external shape (Figure 1 - Paragraph 0040 – the resonators can be the same and therefore have the same external shape) and different volumes (Paragraphs 0040 and 0046 – the resonators can vary by their respective volumes).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the resonators having a same external shape and different volumes, as suggested and taught by Johnson, into the device of Moehrle in view of Ikeda and Johnson in order to tune the resonators to a specific frequency and provide the desired acoustic performance (Johnson – Paragraph 0046).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Hoch as applied to claim 1 above, and further in view of Sattinger (U.S. Pre-grant Publication 2005/0166596), hereinafter Sattinger.

Regarding Claim 6, Moehrle in view of Hoch teach the invention as claimed and discussed above but do not teach wherein a stepped hole is formed in the perforated plate.
However, Sattinger teaches a combustor (20) with a resonator (50) wherein a stepped hole is formed in the perforated plate (Figure 3 – the holes, 57, are formed as a stepped hole in the perforated plate
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moehrle in view of Hoch to include a stepped hole is formed in the perforated plate, as suggested and taught by Sattinger, in order to minimize acoustic inertance (Sattinger – Paragraph 0035, Lines 26-27) thereby improving resonator performance (Sattinger – Paragraph 0037).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle in view of Hoch as applied to claim 1 above, and further in view of Ikeda (U.S. Pre-grant Publication 2005/0223707), hereinafter Ikeda.

Regarding Claim 7, Moehrle in view of Hoch teach the invention as claimed and discussed above 
Moehrle in view of Hoch do not teach wherein the perforated plate is one of a plurality of perforated plates provided in a communicating direction in the communication passage at predetermined intervals.
However, Ikeda teaches a combustor (Figure 3 – Paragraph 0066 – 0067 – the system is for a combustor, 3,) with a resonator (Figure 3, Elements 30 and 31) with a perforated plate (33) provided in the communication passage (Figure 3 – the perforated plate, 33, is in the communication passage, 32) wherein the perforated plate is one of a plurality of perforated plates provided in a communicating direction in the communication passage at predetermined intervals (Figure 3 – the perforated plate, 33, is one of a plurality of perforated plates, 33 and 34, that are located in the communication passage along the vertical/communication direction with one at each end and therefore at predetermined intervals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moehrle in view of Hoch to include wherein the perforated plate is one of a plurality of perforated plates provided in a communicating direction in the communication passage at predetermined intervals, as suggested and taught by Ikeda, in order to further reduce the combustion vibration in order to realize a decrease in NOx in a stable manner (Ikeda – Paragraph 0010).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner (U.S. Patent No. 6,269,630), hereinafter Kreiner, in view Sattinger and Hoch.

Regarding Independent Claim 1, Kreiner  discloses a combustor (Figure 1) comprising: 
an injection device (38) configured to inject an oxidizing agent (40b – the injector port, 40b, injects the oxidizer/oxidizing agent) and fuel (40a – the injector port, 40a, injects fuel) from an injecting surface (Figure 1 – the surface of the injector, 38, facing to the right in the figure is the injecting surface); 
a combustion chamber (22) configured to generate combustion gas by burning the oxidizing agent and the fuel injected from the injection device (Column 1, Lines 15-21 – the fuel and oxidizer are burned to produce a combustion gas).
Kreiner does not disclose a resonator communicatively connected with the combustion chamber via a communication passage; and 

wherein the resonator is a space portion defined by a frame; and the communication passage is defined by a guide plate that is separated from a flat part of the frame at a fixed distance and that is parallel to the flat part of the frame.
However, Sattinger teaches the use of resonators in rockets (Paragraph 0003, Lines 10-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kreiner to include resonators, as taught by Sattinger, in order to minimize combustion instabilities (Sattinger – Paragraph 0003, Lines 15-16).
Kreiner in view of Sattinger, as discussed above, do not explicitly teach a resonator communicatively connected with the combustion chamber via a communication passage; and a perforated plate provided in the communication passage, wherein the resonator is a space portion defined by a frame; and the communication passage is defined by a guide plate that is separated from a flat part of the frame at a fixed distance and that is parallel to the flat part of the frame.
However, Hoch teaches resonators for combustors (Column 1, Lines 7-19 – the resonators are used for combustion chambers) wherein the resonator is communicatively connected with the combustion chamber (Column 2, Lines 33-37 and 53-56 and 65 – Column 3, Lines 15 – the resonator, as shown in Figures 1-5 which is part of a plurality of resonators as the volume can be partitioned into a plurality of resonators, communicates with the central flow of the combustion chamber) via a communication passage (Figure 3 – Column 2, Lines 33-37 – the passage, 5f, communicates with the gas flow in the combustion chamber); and 
a perforated plate (Figure 1, Element 8 – Column 3, Lines 20-25 – the perforated plate, 8, is provided in the communication passage) provided in the communication passage (Figure 1, Element 8 – Column 2, Lines 33-37 and Column 3, Lines 20-25 – the perforated plate is provided in the communication passage),
wherein the resonator is a space portion (Figure 3 – the space, 4f, forms the volume of the resonator) defined by a frame (Figure 3 – the space portion, 4f, is defined by a frame, 2f, 1, and two adjacent 3fs); and the communication passage is a space (5f) defined by a flat part of the frame (3f) and a guide plate (Figure 3 – the communication passage, 5f, is defined by the flat portion of the frame, 3f, and a guide plate, 6f) that is separated from the flat part of the frame at a fixed distance (Figure 3 – the guide plate, 6f, is separated from the flat part of the frame at a fixed distance to form the communication passage, 5f) and that is parallel to the flat part of the frame (Figure 3 – the guide plate, 6f, is parallel to the flat part of the frame, 3f).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kreiner in view of Sattinger to include a resonator communicatively connected with the combustion chamber via a communication passage; and a perforated plate provided in the communication passage, wherein the resonator is a space portion defined by a frame; and the communication passage is a space defined by a flat part of the frame and a guide plate that is separated from a flat part of the frame at a fixed distance and that is parallel to the flat part of the frame, as suggested and Hoch – Column 1, Lines 13-14) thereby improving combustion efficiency within the combustion chamber with simple construction, small lateral bulk and ease of adaptation without significant modification (Hoch – Column 1, Lines 40-45).

Regarding Claim 8, Kreiner in view of Sattinger and Hoch teach the invention as claimed and discussed above. Kreiner further discloses a rocket engine comprising: an oxidizing agent supply device (Figure 1 – the label “oxidizer” denotes an oxidizing agent supply device) configured to supply the oxidizing agent to the combustor (Figure 1 – the oxidizing agent is supplied to the combustor); and a fuel supply device (Figure 1 – the label “fuel” denotes an fuel supply device) configured to supply the fuel to the combustor (Figure 1 – the fuel is supplied to the combustor).
Further the combination of Kreiner, Sattinger and Hoch teach the combustor of Claim 1 (See rejection for claim 1 above).

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hoch does not teach the amended limitations, specifically “the guide plate is formed of a single straight plate without being bent” it is respectfully pointed that out that Applicant defines the guide plate as being both 6f and 9f of Hoch but the rejection contained herein only defines the guide plate as 6f.  According to the 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the target frequency and acoustic attenuation of the claimed resonator design) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s arguments regarding the combination of different embodiments of Hoch regarding the structure of the lips are moot as such a combination is not made in the rejection contained herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741